Opinion filed June 7, 2007















 








 




Opinion filed June 7, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00052-CV 
                                                    __________
 
                  IN THE INTEREST OF C.E.L. AND S.M.L., CHILDREN
 

 
                                          On
Appeal from the 91st District Court
 
                                                        Eastland
  County, Texas
 
                                             Trial
Court Cause No. PC-05-40103
 

 
                                             M
E M O R A N D U M   O P I N I O N
The jury terminated the parental rights of
Elizabeth Ann Larkin and Michael Lynn Ozenghar to their children C.E.L. and
S.M.L.  Both Larkin and Ozenghar filed
notices of appeal.  The trial court
entered timely findings under Tex. Fam.
Code Ann. ' 263.405
(Vernon Supp. 2006) that both appeals were frivolous.  We affirm the trial court=s findings.




Pursuant to Section 263.405(d), the trial court is
required to determine if the appeal is frivolous under Tex. Civ. Prac. &  Rem.
Code Ann. ' 13.003 (Vernon 2002).  An appeal is frivolous if it lacks an
arguable basis in either fact or law, and the trial court=s determination is reviewed for an
abuse of discretion.  In re K.D.,
202 S.W.3d 860, 866 (Tex. App.CFort Worth 2006, no pet.); In re
H.D.H., 127 S.W.3d 921, 923 (Tex.
App.CBeaumont
2004, no pet.). Under Section 263.405(g), the issue before  this court is whether the trial court erred
in its determination that the appeals were frivolous.
The trial court entered extensive findings of fact
and conclusions of law in this case. 
These
included findings that the children were observed in a home where
both human and animal feces, trash, maggots, a rat, and a mange-infected dog
were found.  At various times during  a six-month period, the home was found to be
filthy, unsafe, and unsanitary.  Both
parents were aware that S.M.L. was developmentally delayed and that C.E.L. had
severe dental health problems, and both had failed to secure adequate treatment
for either child.  Even though both
parents had attended various parenting and counseling programs, they were
unable to follow through with simple tasks and assignments, were unable to
provide a safe and clean home or a stable financial situation for the children,
and did not seem to appreciate the seriousness of the situation.
The trial court did not abuse its discretion when
it found both Larkin=s
and Ozenghar=s appeals
to be frivolous.  Downer v. Aquamarine
Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). 
The judgment of the trial court is affirmed.
 
PER CURIAM
 
June 7, 2007
Panel
consists of:  McCall, J., and Strange, J.
 
Wright,
C.J., not participating.